DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to the amendment filed on February 4, 2022. The examiner acknowledges the amendments to claims 77, 81, 82, 86, 87, and 89. Claims 77-82, 85-87, and 89-96 are pending.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/315,839, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The ‘839 application fails to disclose a multimodality treatment system comprising an outer biocompatible balloon, an inner biocompatible balloon, a sheath, a first catheter, a second catheter, and a collar as recited in claim 77. The ‘839 application also fails to disclose a multimodality treatment system comprising a biocompatible expandable balloon, a sheath, first and second fixation collars, one or more catheters, and an additional collar comprising suture holes, as recited in claim 87. These structures are first disclosed in PCT/US2017/25523, filed March 31, 2017. Therefore, the effective filing date of claims 77-82, 85-87, and 89-96 is March 31, 2017.
Claim Objections
Claim 77 is objected to because of the following informalities: the phrase “at least one of the” is repeated twice in a row in line 13. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 77, 81, 86, 89-91, 95 and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 77 recites “magnetic material capable of insertion within the inner biocompatible expandable balloon” in lines 5-6. This is inconsistent with the original disclosure which describes the magnetic material for a multimodality treatment system comprising inner and outer balloons as within the outer balloon, while the inner balloon is inflated with sterile saline (see Applicant’s specification [0054] and [0086]). Therefore, this limitation is new matter. Suggested alternative language is “magnetic material capable of insertion within the outer biocompatible expandable balloon”.
Claim 77 recites “at least a first catheter and a second catheter positioned within the biocompatible sheath, the first catheter adapted and configured to extend from outside of the patient to an interior of the inner biocompatible expandable balloon, the second catheter adapted and configured to extend from outside the patient to an interior of the outer biocompatible expandable balloon, and where at least one of the at least one of the first catheter and the second catheter is adapted and configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the outer biocompatible expandable balloon” in lines 8-16. However, the original disclosure fails to describe a catheter adapted and configured to extend from outside of the patient to an interior of the inner or outer biocompatible expandable balloon which is also configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the outer biocompatible balloon. The claimed embodiment most resembles fig. 13, which is the only embodiment with inner and outer balloons, a sheath, and multiple catheters. Fig. 13 and the corresponding portions of the specification (paragraphs [0054] and [0086]) describe a catheter 3 for filling the inner balloon  and a catheter 100 for filling the outer balloon. One or more “internal catheters” 2 for coupling with a high dose rate afterloader is/are also shown/described, however catheter(s)2 is/are separate from the other two catheters 3 and 100 and there is no description of which balloon catheter 2 enters, if any. Fig. 13 appears to show catheter 2 remains within sheath 4 rather than entering either balloon. Therefore, a catheter adapted and configured to extend from outside of the patient to an interior of the inner or outer biocompatible expandable balloon which is also configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the outer biocompatible balloon is new matter.
Claim 81 recites “the one or more temperature sensors is positioned within the inner or the outer biocompatible expandable balloon” in lines 2-3. The original disclosure describes the temperature sensors as temperature probes pulled in a catheter contacting the outer balloon wall [0054] and [0086]; fig. 13 illustrates the temperature probe 1 positioned within the outer balloon. There is no support in the original disclosure for a temperature sensor positioned within the inner expandable balloon, therefore this limitation encompasses new matter.
Claim 86 recites “a remote afterloader, coupled with at least one of the one or more catheters, the remote afterloader programmed to insert a radiation source into the interior of the outer biocompatible expandable balloon” in lines 3-5. The original disclosure fails to provide support for an afterloader coupled with the one or more catheters/at least one of the first or second catheters to insert a radiation source into the interior of the outer balloon; this limitation is new matter for the same reasons provided for claim 77.
Claim 89 recites “coupling at least one of the first and the second catheter to a remote afterloader” in lines 9-10 and “controlling the remote afterloader to introduce a radiation source into the interior of the outer biocompatible expandable balloon” in lines 17-18. The original disclosure fails to provide support for coupling an afterloader with at least one of the first or second catheters and controlling the afterloader to introduce a radiation source into the interior of the outer balloon; this limitation is new matter for the same reasons provided for claim 77. 
Claims 90, 91, and 95 recite “while/after the radiation source is present in the interior of the biocompatible balloon. For examination purposes “the biocompatible balloon” is interpreted as “the outer biocompatible balloon”. This limitation constitutes new matter for the same reasons provided for claim 89.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77, 86, 87, 89-91, 95, and those dependent therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 77 recites “at least a first catheter and a second catheter positioned within the biocompatible sheath, the first catheter adapted and configured to extend from outside of the patient to an interior of the inner biocompatible expandable balloon, the second catheter adapted and configured to extend from outside the patient to an interior of the outer biocompatible expandable balloon, and where at least one of the at least one of the first catheter and the second catheter is adapted and configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the outer biocompatible expandable balloon” in lines 8-16.
It is unclear how a first catheter, configured to extend to an interior of the inner biocompatible expandable balloon, would be adapted and configured for insertion of a radiation source into the outer biocompatible expandable balloon. 
Claim 77 recites “the magnetic field adapted and configured to be…inductively coupled to and thereby heat the magnetic material when inserted within the outer biocompatible expandable balloon” in lines 20-24”. It is unclear what element is inserted within the biocompatible balloon in the limitation “when inserted within the outer biocompatible expandable balloon”. This could apply to the magnetic material or the magnetic field. For the purposes of examination, this is interpreted as “when the magnetic material is inserted within the outer biocompatible expandable balloon”. 
Claim 86 recites “a remote afterloader, coupled with at least one of the one or more catheters, the remote afterloader programmed to insert a radiation source into the interior of the outer biocompatible expandable balloon” in lines 3-5. It is unclear how the first catheter, recited in claim 77 as configured to extend to an interior of the inner biocompatible expandable balloon, could be used by an afterloader for insertion of a radiation source into the interior of the outer biocompatible expandable balloon.
Claim 86 recites the limitation "the one or more catheters" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 77 has been amended to recite “at least a first catheter and a second catheter” and no longer recites “one or more catheters”.
Claim 87 recites “a collar external to the sheath” in line 17. It is unclear if this is a separate element from either the first or second fixation collars previously recited. For this reason, “the collar”, recited later in line 17, lacks antecedent basis. For the purposes of examination, the collar of line 17 is considered to be a separate element.
Claim 89 recites “coupling at least one of the first and the second catheter to a remote afterloader” in lines 9-10 and “controlling the remote afterloader to introduce a radiation source into the interior of the outer biocompatible expandable balloon” in lines 17-18. It is unclear how the first catheter, recited in claim 77 as configured to extend to an interior of the inner biocompatible expandable balloon, could be used by an afterloader for insertion of a radiation source into the interior of the outer biocompatible expandable balloon.
Claims 90, 91, and 95 each recite the limitation "the biocompatible expandable balloon" in lines 3, 3-4, and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claim 77, from which claims 90, 91, and 95 ultimately depend, recites only inner and outer biocompatible expandable balloons. For examination purposes, this limitation is interpreted as “the outer biocompatible expandable balloon”, consistent with claim 89.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 77-80, 85, 86, 89-92, and 94-96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri (US 2017/0065324 A1) in view of Cutrer (US 2008/0146862 A1) and Schuler (US 2005/0021088 A1).
Claim 77: Attaluri discloses a multimodality treatment system 60 comprising: 
an outer biocompatible expandable balloon 72; 
an inner biocompatible expandable balloon 74 disposed within a cavity defined by the outer biocompatible expandable balloon (fig. 9 and [0037]); 
magnetic material capable of insertion within the inner biocompatible expandable balloon ([0037] “magnetic fluid”); 
a biocompatible sheath 62; 
at least a first catheter 68 and a second catheter 64 positioned within the biocompatible sheath (fig. 9 and [0038]), the first catheter 68 adapted and configured to extend from outside of the patient to an interior of the inner biocompatible expandable balloon 74, the second catheter 64 adapted and configured to extend from outside the patient to an interior of the outer biocompatible expandable balloon 72 ([0038]; any catheter is adapted and configured to extend from outside of the patient to an interior location); 
a non-contacting induction coil 76 configured to apply a magnetic field surrounding the outer biocompatible balloon (fig. 9; generator 76 is external to the patient [0039]; any external coil is a “non-contacting” induction coil since it can be positioned so as not to contact the patient), the magnetic field adapted and configured to be: 
generated external to the patient [0039]; 
inductively coupled to and thereby heat the magnetic material when inserted within the outer biocompatible expandable balloon [0039]; 
Attaluri discloses the assembly 60 can be utilized to deliver radiation therapy [0037] and is therefore a multimodality treatment system, but fails to disclose at least one of the first catheter and the second catheter is adapted and configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the outer biocompatible expandable balloon. 
Cutrer discloses a radiation therapy system comprising an expandable arrangement of catheters 1107/1401 adapted and configured for coupling with a remote afterloader for insertion of a radiation source therein, wherein the catheters form inner or outer expandable arrangements (figs. 14(b) and 14(d); [0090-91 and 0101]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri such that at least one catheter is provided which is configured to extend to an interior of the outer biocompatible expandable balloon and configured for coupling with a remote afterloader for insertion of a radiation source into an interior of the outer biocompatible expandable balloon, in the same way Cutrer discloses at least one catheter within an outer expandable arrangement and configured for coupling with a remote afterloader for insertion of a radiation source therein, in order to control insertion and positioning of the radiation source of Attaluri according to a conventional method in the art and in order to bring the radiation source into close contact with the treatment cavity walls.
Attaluri further fails to disclose a collar external to the sheath, the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient. However, Cutrer further discloses a collar 303 external to a sheath 301 and/or assembly 901 comprising suture holes adapted and configured for fixation to a tissue surface external to the patient ([0058] and figs. 8, 9, 13, and 14(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Attaluri in view of Cutrer to include a collar external to the sheath the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient, as further taught by Cutrer, in order to stabilize the assembly during use.
Attaluri, as modified by Cutrer, fails to disclose the magnetic field is configured to be applied at a frequency in the range of about 50 kHz to about 500 kHz. However, Schuler discloses a system for heating tissue comprising a non-metal matrix embedded with susceptor particles [0033-34] and a non-contacting induction coil 2 configured to apply a magnetic field 3 surrounding the magnetic material [0037]. The magnetic field is inductively coupled to and thereby heats the magnetic material within the biocompatible expandable balloon [0033] and has a frequency in the range of about 50-500 kHz [0071]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the magnetic field generated by the non-contacting induction coil of Attaluri, as modified by Cutrer, to be applied at a frequency range of 50-500 kHz, as Schuler teaches this is a suitable frequency for inductively heating magnetic material within tissue for therapeutic purposes without having a detrimental effect on tissue [0072].
Claim 78: Attaluri discloses the magnetic material is a magnetic fluid [0038].
Claim 79: Attaluri fails to disclose the magnetic material is a Curie point self-regulating material. However, Schuler discloses the magnetic material is a Curie point self-regulating material [0043 and 0045]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Cutrer and Schuler, as further taught by Schuler, in order to prevent undesirable overheating (Schuler [0043]).
Claim 80: Attaluri discloses one or more temperature sensors positioned and configured to monitor a temperature of the magnetic material (conduit 66 is a temperature probe which monitors the temperature adjacent the magnetically-susceptible area [0038]).
Claim 85: Attaluri discloses the magnetic material is within an insertion device (fluid supply [0038]; furthermore, any fluid for inflating a balloon would be contained within an insertion device).
Claim 86: Cutrer further discloses a remote afterloader coupled with at least one of the one or more catheters, the remote afterloader programmed to insert a radiation source into the interior of the catheters [0088 and 0091-92]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a remote afterloader coupled with the at least one or more catheters and programmed to insert a radiation source into the one or more catheters, as further taught by Cutrer, in order to automatically insert the radiation sources into the system without exposing a doctor or technician to radiation. In the combination, the source is inserted into the interior of the outer biocompatible balloon (see rejection of claim 77).
Claim 89: Attaluri in view of Cutrer and Schuler disclose a combined hyperthermia and brachytherapy treatment method comprising:
providing the multimodality treatment system of claim 77 (see rejection of claim 77);
	Attaluri further discloses:
introducing the outer biocompatible expandable balloon, the inner biocompatible expandable balloon, and the at least the first catheter and the second catheter into a cavity of a patient [0031];
inflating the outer biocompatible expandable balloon to press against a cavity wall andAmendment and Response to Office ActionPage 5 inserting the magnetic material within the outer biocompatible expandable balloon ([0032] “The ablation balloon 28 is then inflated with a fluid via the conduit 38 (not shown in FIG. 6) such that the balloon 38 engages the target area 102”; [0038]  “deliver a conductive material, such as a magnetic fluid, to the first portion 72 of multi-layer balloon 70, thereby inflating balloon 70”);
applying an external magnetic field to inductively couple energy into the magnetic material, thereby heating tissue surrounding the cavity wall [0039]; and
introduce a radiation source into the system ([0037] assembly can be further utilized to deliver radiation therapy).
	Attaluri fails to explicitly disclose introducing the balloons and catheters such that the catheters extend outside the patient. However, such a step would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to facilitate coupling of the catheters 64 and 68 with fluid supply lines.
Attaluri in view of Cutrer and Schuler as applied to claim 77 discloses at least one of the catheters is configured for coupling with a remote afterloader. Cutrer further discloses coupling at least one of the first and second catheters to a remote afterloader and controlling the remote afterloader to introduce a radiation source into the one or more catheters [0088 and 0091-92]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Attaluri in view of Cutrer and Schuler to further include a steps of coupling at least one of the first and second catheters to a remote afterloader and controlling the remote afterloader to introduce a radiation source into the one or more catheters, as further taught by Cutrer, in order to automatically insert the radiation sources into the system without exposing a doctor or technician to radiation. In the combination of Attaluri Cutrer, and Schuler, at least one catheter is included for introducing the source into the interior of the outer biocompatible balloon (see rejection of claim 77).
Claim 90: Attaluri discloses the applying step is performed before, while, or after the radiation source is present in the interior of the biocompatible expandable balloon (assembly 60 can be utilized to deliver radiation therapy simultaneously or sequentially with an ablation procedure [0037]).
Claim 91: Attaluri discloses the applying step is performed between 1 and 10 times while the radiation source is present in the interior of the biocompatible expandable balloon (magnetic field may be applied for only 1 minute or less or up to 120 minutes [0034]; one such application reads on performing the applying step one time; as noted above, the applying step can occur simultaneously with radiation therapy [0037], which is equivalent to “while the radiation source is present in the interior of the biocompatible expandable balloon”).
Claim 92: the apparatus of Attaluri, Cutrer, and Schuler of claim 77 performs mild hyperthermia in the method of claim 89 (Schuler discloses the temperature may be controlled to 43 degrees C. According to Applicant’s specification, mild hyperthermia is heating at 40-45 degrees C [0059]).
Claim 94: Attaluri discloses inflating a balloon with magnetic fluid [0038]; such would result in an even distribution of magnetic material along the cavity wall, and thus uniform heating of the cavity wall.
Claim 95: Cutrer discloses the controlling step includes moving the radiation source within the interior of the biocompatible expandable balloon [0091-92].
Claim 96: Attaluri discloses the cavity is located in a region selected from a head, a neck, a brain, a lung, a breast, a liver, a colon, and an extremity (nose, nasopharyngeal, trachea, rectum, etc [0031]; ablation is used for liver tumor removal [0003]).

Claims 81 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri in view of Cutrer and Schuler as applied to claim 80 above, and further in view of Hastings (US 2012/0130362 A1).
Claims 81 and 82: Attaluri discloses a temperature probe 66 which monitors the temperature adjacent the magnetically-susceptible area [0038], but fails to specifically disclose the temperature sensor is positioned within the inner or outer biocompatible expandable balloon or adjacent a wall of the inner or outer biocompatible expandable balloon. However, Hastings discloses one or more temperature sensors 127 positioned and configured to monitor a temperature of a balloon comprising magnetic material within a magnetic field (fig. 6 and [0082 and 0086-87]) positioned within the biocompatible expandable balloon (balloon may contain temperature sensor 127 [0082]) and/or adjacent to a wall of the biocompatible expandable balloon ([0082] and fig. 6). In combination with Attaluri, the temperature sensor would be positioned within and/or positioned adjacent to a wall of at least one of the inner or outer biocompatible expandable balloon. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Attaluri in view of Cutrer and Schuler such that the temperature sensor is positioned within the inner or outer biocompatible expandable balloon or adjacent a wall of the inner or outer biocompatible expandable balloon, as taught by Hastings, in order to get an accurate temperature reading within or on the balloon.

Claim 93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Attaluri in view of Cutrer and Schuler as applied to claim 89 above, and further in view of Rioux (US 2007/0173680 A1).
Claim 93: Attaluri, as modified by Cutrer and Schuler, fails to disclose the applying step produces thermal ablation of tissue near the cavity wall and mild hyperthermia in surrounding tissues. However, Rioux discloses a system and method for applying hyperthermia treatment simultaneously with radiation therapy wherein the hyperthermia treatment causes ablation of the tissue margin [0043] but does not necrose deeper tissue [0044]. This is considered equivalent to producing thermal ablation of tissue near the cavity wall and mild hyperthermia in surrounding tissue. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Attaluri, in view of Cutrer and Schuler, to include producing thermal ablation of tissue near the cavity wall and mild hyperthermia in surrounding tissue, as taught by Rioux, in order to prevent necrosing of tissue beyond the treatment margin.

Claim 87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2004/0167506 A1) in view of Attaluri and Cutrer.
Claim 87: Chen discloses a multimodality treatment system (ferromagnetic heating can be employed in a variety of applications such as angioplasty, stent delivery, artheroectomy, and drug delivery [0026] therefore the system is “multimodality”) comprising: 
a biocompatible expandable balloon 34 adapted and configured to be inflated within a cavity of a patient; 
magnetic material lying within the biocompatible expandable balloon (balloon 34 may have different configurations, shown in figs. 5-7 as elements 42, 52, and 64 [0037-40]; each of these configurations has magnetic material lying within the balloon either within the single layer of material of the balloon or on inner layers [0038-40]); 
a biocompatible sheath 18; Amendment and Response to Office ActionPage 4 
a first fixation collar 36/48/56/68 and a second fixation collar 38/46/54/66 external to the biocompatible sheath 18, where the first fixation collar is adapted and configured to seal a first end of the biocompatible expandable balloon to a first portion of the biocompatible sheath, and where the second fixation collar is adapted and configured to seal a second end of the biocompatible expandable balloon to a second portion of the biocompatible sheath (figs. 4-7 and [0036-40]; waists must seal the balloons if balloons are to be inflated); 
a source configured to apply a magnetic field surrounding the balloon (alternating magnetic field is applied to activate the ferromagnetic material which is within the balloon [0025 and 0042], the magnetic field adapted and configured to be: 
inductively coupled to and thereby heat the magnetic material lying within the biocompatible expandable balloon [0025 and 0042]; and 
in a frequency range of about 50 kHz to about 500 kHz [0033].
Chen fails to disclose a non-contacting induction coil adapted and configured to apply the magnetic field surrounding the balloon and configured to generate the magnetic field external to the patient. However, Attaluri discloses a device for heating tissue using magnetic material in a balloon in the presence of a magnetic field [0008]. The magnetic field is generated by a non-contacting induction coil external to the patient ([0030 and 0030] any external coil is a “non-contacting” induction coil since it can be positioned so as not to contact the patient). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an external non-contacting induction coil for generating the magnetic field external to the patient as part of the system of Chen since Chen already discloses an alternating magnetic field source is provided and the external coil of Attaluri would be a suitable structure for providing the field and such a modification would amount to nothing more than combining prior art elements according to known methods to yield predictable results (generating the alternating magnetic field).
Chen fails to disclose one or more catheters positioned within the biocompatible sheath, adapted and configured to extend from outside of the patient to an interior of the balloon and a radiation source within the balloon. However, Attaluri further discloses multiple conduits 34/36/38 or 64/66/68 extending within a sheath 20 or 62 for delivering fluids and other materials to the balloon [0027-28 or 0038] and at least one additional conduit for delivering other therapeutics including radiation therapy sources ([0029 and 0037]; conduits are equivalent to catheters; [0043] further describes radiation therapy delivered to the ablation target site which means the source is within the balloon; any catheter is adapted and configured to extend from outside of the patient to an interior location). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen in view of Attaluri, further in view of Attaluri, so as to include at least one catheter positioned within the biocompatible sheath, adapted and configured to extend from outside of the patient to an interior of the balloon, and a radiation source within the balloon, in order to provide additional therapy to the patient using a single device.
Chen, as modified by Attaluri, fails to disclose at least one of the one or more catheters coupled to a remote afterloader, a radiation source removably within the biocompatible expandable balloon, and a collar external to the sheath, the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient. Cutrer discloses a radiation therapy system comprising one or more catheters 1107/1401 coupled with a remote afterloader [0090-91 and 0101] and a radiation source removably positioned within the catheters [0092]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in view of Attaluri such that the at least one catheter is coupled with a remote afterloader and to include a removable radiation source, as taught by Cutrer, as such a modification amounts to nothing more than combining prior art elements (multimodality device of Chen/Attaluri and afterloader/removable source of Cutrer) according to known methods in order obtain the predictable result of controlling insertion and positioning of the radiation source. In the combination, the removable radiation source is “removably” within the biocompatible balloon since Attaluri discloses the source is within the balloon).
Chen further fails to disclose a collar external to the sheath, the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient. However, Cutrer further discloses a collar 303 external to a sheath 301 and/or assembly 901 comprising suture holes adapted and configured for fixation to a tissue surface external to the patient ([0058] and figs. 8, 9, 13, and 14(a)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chen in view of Attaluri and Cutrer to include a collar external to the sheath, the collar comprising suture holes adapted and configured for fixation to a tissue surface external to the patient, as further taught by Cutrer, in order to stabilize the device during use.
Response to Arguments
Applicant’s arguments with respect to claim(s) 77, 87 and those dependent therefrom have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Attaluri is relied upon to teach an inner biocompatible expandable balloon disposed within a cavity defined by the outer biocompatible expandable balloon, as recited in claim 77. Chen is relied upon to teach the first and second fixation collars recited in claim 87.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130. The examiner can normally be reached Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791